DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 May 2021 have been fully considered but they are not persuasive.
	Applicant alleges: 
As shown above, Ada describes the feature “Early stopping was used to reduce the overfitting of the network to training data”. However, Ada fails to disclose or suggest a subject matter relating to “a different threshold for each of at least one sound event present”. Further, Ada fails to disclose or suggest a subject matter relating to “an epoch based on a different threshold”.
Thus, Ada fails to teach or suggest such features that “an epoch based on the different threshold is determined by analyzing an interval including a strong label based on a length of the strong label for each of the at least one sound event for each epoch.” In other words, Ada fails to teach the limitations of “the different threshold is determined by analyzing an interval including a strong label based on a length of the strong label for each of the at least one sound event for each epoch, when the strong label including an onset or an offset is present,” as recited in amended claim 1.

Examiner respectfully disagrees.  As noted in the prior action, Ada details that strong labels are evaluated using a segment length based F-score and error rate; section 3.2 of Ada.  These scores and error rates, and the particular epoch where improvement ceases for each input will differ based upon the nature of each calculation (i.e. “threshold”).  This is in the same manner as applicant’s disclosed thresholds in the specification on the bottom of page 7 through page 9, noting “An optimal epoch for early 

Applicant further alleges:
Furthermore, the applicant has amended claim 2 to further recite the limitations of correlation between the different threshold and the length of the strong label (“the different threshold is determined larger as the length of the strong label increases”) as shown below.
Neither Ada nor Hard teaches such features as relationship between the threshold and the length of the strong label. It is thus submitted that Ada and Hard fail to teach or suggest the limitations " the different threshold is determined larger as the length of the strong label increases,” as recited in amended claim 2.

Examiner respectfully disagrees.  Again, these limitations are detailed in the specification in terms of the strong label being analyzed based on length, which is directed to the onset/offset of the sound event; see bottom of page 8 -9.  This is similar to the disclosed scheme of Ada, which can extract this temporal information to be used as strong labels; section 1. Ada further details learning of temporal information of sound events in an audio recording without the time event using strong labels; section 5; and that these strong labels are evaluated using a segment [length] based F-score and error rate; section 2.2.  In other words, these scores and rates will differ for each segment based on its particular characteristics, mirroring that of the claim when interpreted in light of pages 8-9 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adavanne et al. (hereinafter Ada, Sound Event Detection Using Weakly Labeled Dataset With Stacked Convolutional and Recurrent Neural Network; 9 Oct 2017) in view of Harb et al. (hereinafter Harb, Sound Event Detection Using Weakly Labeled Semi-Supervised Data With GCRNNS, VAT and Self-Adaptive Label Refinement; 16 Oct 2018).

Regarding Claim 1, Ada discloses:
A sound event detection method (e.g. sound event detection; see title and abstract), comprising:
receiving a sound signal (e.g. audio input; section 2.1; see also audio input in abstract) and determining and outputting whether a sound event is present in the sound signal (e.g. identifying the sound events active; section 3.3; predicted labels… prediction of sound event class; section 4) by applying a trained neural network to the received sound signal (e.g. neural network architecture and training scheme to learn the start and end time of sound events; abstract); 
wherein the neural network is trained to early stop at an optimal epoch based on a different threshold (e.g. calculation improvement for the evaluated metrics of the strong labels, F-Score and error rate sum; see 2.2 and 3.2) for each of at least one 
wherein the different threshold is determined by analyzing an interval including a strong label based on a length of the strong label for each of the at least one sound event (e.g. strong labels are evaluated using a segment length based F-score and error rate; section 3.2 of Ada; note that the scores and error rates, and the particular epoch where improvement ceases for each input will differ based upon the nature of each calculation… this is in the same manner as applicant’s disclosed thresholds, noting “An optimal epoch for early stopping may be determined by monitoring a loss or an accuracy or an F-score by applying different characteristics (for example thresholds of sound events)… the optimal epoch may be an epoch where there is no performance improvement”; see bottom of page 7 to page 8) for each epoch (e.g. training of the network for 1000 epochs; section 2.2 of Ada), when the strong label including an onset or an offset is present (e.g. start and stop timings… temporal information of sound events referred as strong labels; section 1).
Ada fails to explicitly disclose:
performing post-processing of the output to reduce an error in the determination.
In a related field of endeavor (e.g. sound event detection using neural networks), Harb discloses training a neural network to detect sounds events, similar to that of Ada.  Harb additionally notes the use of post-processing; see Fig. 1, and section 2.4.

performing post-processing of the output to reduce an error in the determination (e.g. Ada now implementing the features of Ada, namely, post processing; see Fig. 1; discussion of post processing in section 2.4; and note improvement of the performance when using post-processing; section 3.4, i.e. “reducing error”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Harb to Ada.  One would have been motivated to do so to improve Ada in the same way as Harb, notably, Harb notes that use of the post processing features increase the performance of the system; see results in section 3.4; further, given the use of strong/weak labels in both disclosures, application of the features of Harb, but also to process the data in general, see for example sampling and the like among both references, especially to improve the labeling of Ada, would have been predictable.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
 wherein the different threshold is determined larger as the length of the strong label increases (e.g. learning temporal information of sound events in an audio recording without the time event using strong labels; section 5 of Ada; strong labels are evaluated using a segment [length] based F-score and error rate; section 2.2 of and that the proposed scheme can extract this temporal information to be used as strong labels; section 1 of Ada).

Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the neural network is trained to early stop at an optimal epoch determined while monitoring an accuracy or a loss or an F-score based on the different threshold for each sound event (e.g. trained the neural network for 1000 epochs using early stopping to reduce the overfitting of the network to the training data, the training was stopped if the sum of the error rate of the strong labels and F-score of weak labels did not improve for more than 100 epochs; section 2.2 of Ada)

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the pre-processing comprises upsampling, downsampling, and channel number conversion of the sound signal (e.g. the inputs to Ada, now modified by Harb, in particular converting to a mono signal with a sampling rate of 16kHz; section 2.2).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the post-processing comprises modeling time series data or applying filtering for smoothing (e.g. using a median filter for post processing; section 2.4 of Harb).

Claim 6 is rejected under the same grounds as claims 1 and 5 above.

Claim 7 is rejected under the same grounds as claim 2 above.

Claim 8 is rejected under the same grounds as claim 3 above.

Claim 9 is rejected under the same grounds as claim 4 above.

Claim 10 is rejected under the same grounds as claim 1 above.

Claim 11 is rejected under the same grounds as claim 1 above.

Claim 12 is rejected under the same grounds as claim 2 above.

Claim 13 is rejected under the same grounds as claim 3 above.

Claim 14 is rejected under the same grounds as claim 4 above.

Claim 15 is rejected under the same grounds as claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654